Citation Nr: 1742415	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-45 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for cardiovascular disease, to include as secondary to an acquired psychiatric disorder. 

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from November 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Claims for service connections for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the psychiatric disorder issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction above, the Veteran's claims for entitlement to service connection for PTSD and an anxiety disorder have been recharacterized as entitlement to service connection for an acquired psychiatric condition, to include PTSD, anxiety, and depression.  The Veteran's VA treatment records reflect multiple mental disorder diagnoses.  For example, treatment records from the San Diego VA medical center indicate that the Veteran was diagnosed with unspecified depressive disorder, unspecified anxiety disorder, bereavement, and was given a rule out diagnosis of mild neurocognitive disorder in June 2014.  Treatment records from the Escondido VA outpatient clinic document that the Veteran was also diagnosed with PTSD in January 2014 and April 2014.  Private treatment records from the Psychiatric Centers at San Diego document a diagnosis of an adjustment disorder, not otherwise specified, and a partner relational problem in 2008.  Additionally, the Board notes that in a September 2015 rating decision, the RO conceded "that the Veteran served in Korea and experienced fear of hostile military action while there[,]" noting that the Veteran's service records are incomplete and there is no available evidence to disprove the Veteran's consistent and credible lay statements as to his service in Korea

Upon review, the Board concludes that remand is required with respect to the Veteran's mental disorder claim.  As the Veteran's claim has been expanded to include all mental disorders and is not limited to PTSD, an additional VA examination is warranted that addresses the Veteran's expanded mental disorders claim.  

With respect to the Veteran's claimed PTSD, the Veteran underwent a November 2015 VA psychiatric examination to determine whether the Veteran had a diagnosis of PTSD that was at least as likely as not (50 percent probability or greater) incurred in or caused by his service.  The VA examiner diagnosed the Veteran with an unspecified neurocognitive disorder, stating that the Veteran did not meet the criteria for PTSD under the DSM 5 criteria.  

However, the November 2015 VA examiner failed to specifically discuss or address all the Veteran's relevant treatment records, including diagnoses of PTSD and other mental disorders in the Veteran's treatment records.  Because the VA examiner failed to address all relevant medical evidence of record, the Board finds that the November 2015 VA examination is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claimed heart disease, the Veteran's VA and private treatment records document that the Veteran received treatment for coronary artery disease and other heart conditions since at least February 2004, including a coronary artery bypass surgery in March 2004.  With respect to the Veteran's claimed diabetes mellitus, the Veteran's VA and private treatment records document that the Veteran has received treatment for diabetes since at least June 1988.  In a December 2015 statement, the Veteran indicated that he believed his heart condition and diabetes were related to his service, specifically claiming that both conditions were caused or aggravated by his claimed PTSD, referencing medical articles indicating that PTSD could cause or contribute to the development of diabetes and heart failure.  The evidence of record meets the low threshold for obtaining VA examinations in this case, and such should be provided to determine the nature and etiology of the Veteran's claimed heart disease and diabetes mellitus.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a psychiatrist or a psychologist, who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.   

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder, under DSM-5.  The examiner must clearly identify each psychiatric disorder found at any time during the course of the appeal (to include depression, anxiety, an adjustment disorder, a neurocognitive disorder, and PTSD).  The examiner must address the Veteran's contentions that he was exposed to combat while serving in Korea, and experienced fear of hostile military activity in his role as a radio man in the infantry.  Because there are missing service records and in light of the Veteran's seemingly consistent and credible lay statement regarding his service, the VA has conceded that the Veteran served in Korea. 

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include major depressive disorder, anxiety, an adjustment disorder, and PTSD), either commenced during or is otherwise etiologically related to the Veteran's period of service.  If the examiner attributes any current acquired psychiatric disability to factors other than the Veteran's military service, the examiner must explain why the disability is more likely due to these factors rather than the Veteran's military service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Then, schedule the Veteran for a VA examination for his claimed heart condition by an appropriate medical professional.  The entire claims file, including all electronic files, must be reviewed by the examiner.

The examiner is to identify any current cardiovascular disorder and for any such distinct disorder found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.  

IF the Veteran's claimed acquired psychiatric disorder is found to have been etiologically related to the Veteran's period of service, THEN the examiner should opine whether any cardiovascular disorder was at least as likely as not (a 50 percent or greater probability) (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's acquired psychiatric disorder.  The examiner must separately address causation vs. aggravation.

If aggravation of the Veteran's cardiovascular disorder by his psychiatric disorder is found, the examiner must attempt to establish a baseline level of severity of his cardiovascular disorder prior to aggravation by the psychiatric disorder.

Facts and medical principles relied on to arrive at an opinion should be set forth.  All opinions must be accompanied by an explanation.  The lack of a heart condition documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

3.  Then, schedule the Veteran for a VA examination for his claimed diabetes mellitus by an appropriate medical professional.  The entire claims file, including all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset in service or is otherwise related to injury or disease in service.

IF the Veteran's claimed acquired psychiatric disorder is found to have been etiologically related to the Veteran's period of service, THEN the examiner should opine whether the Veteran's diabetes mellitus was at least as likely as not (a 50 percent or greater probability) (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's acquired psychiatric disorder.  The examiner must separately address causation vs. aggravation.

If aggravation of the Veteran's diabetes mellitus by his psychiatric disorder is found, the examiner must attempt to establish a baseline level of severity of his diabetes mellitus prior to aggravation by the psychiatric disorder.

Facts and medical principles relied on to arrive at an opinion should be set forth.  All opinions must be accompanied by an explanation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




